PER CURIAM.
The petitioner presently being held without bond in Seminole County on an alleged probation violation seeks release from such incarceration pursuant to sections 949.10 and 949.11, Florida Statutes, and has filed a petition for habeas corpus for such purpose. The petition alleged that he was being held without bond in Seminole County on a temporary revocation of his probation and that no parole revocation hearing has been held in accordance with section 949.11, Florida Statute.1 A rule to show cause having heretofore been issued and the State having failed to file any response whatsoever to the allegations of the petition on the date specified in such rule, it is the opinion of the court that defendant shall be forthwith released from incarceration in Seminole County and shall remain at liberty unless and until compliance with section 949.11, Florida Statute. Grose v. Stack, 286 So.2d 220 (Fla. 4th DCA 1973).
Petition for habeas corpus GRANTED.
MAGER, C. J., and DOWNEY and ALDERMAN, JJ., concur.

. “949.11 Hearing. — Any person whose parole or probation agreement is revoked pursuant to § 949.10 shall be given a hearing pursuant to § 947.23 or § 948.06. The hearing shall be held within ten days from the date of such arrest, the provisions of § 947.23 or § 948.06 notwithstanding. Failure of the commission or the court to hold the hearing within ten days from the date of arrest shall cause the immediate release of such person from incarceration on the temporary revocation.”